Per Curiam.

Appellant raises two propositions of law very similar to those in the companion case of Humphrey v. Dent, 62 Ohio St. 2d 273, decided this day.
In her first proposition of law, appellant asserts, in essence, that the trial court erred by not directing a verdict in her favor and, thus, determining that appellees were not negligent as a matter of law. For the reasons more fully explained in Humphrey v. Dent (1980), 62 Ohio St. 2d 273, we hold that the trial court properly overruled the motion for a directed verdict. Appellant’s first proposition of law is without merit.
*279Appellant, in her second proposition of law, in essence, asserts that this court should adopt a rule of comparative negligence. For the same reasons espoused in Humphrey v. Dent, supra, we hold that any law in this area should emanate from the General Assembly. Accordingly, appellant’s second proposition of law is also without merit.
For the foregoing reasons, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.